Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 1–4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 requires additional clarification of the following:
Is the valve stem or the valve casing coupled to the piston rod?  Lines 6–9.
Is the valve stem or the valve casing attached to the valve disc? Lines 6–9. 
Is the cover or the piston rod attached to the coupling?  Lines 10–13.  
Is the tubular skirt or the cover surrounding the piston rod head?  Lines 11–12.  
The wording “tubular skirt hanging down from a peripheral portion,” should read “tubular skirt hangs down from a peripheral portion.”
Claim 2 requires additional clarification of the following:
Does the bottom plate or the cylinder have an aperture?  Lines 4–5.
Is the tubular fence or the aperture inside the fence?  Lines 7–8.
Line 8 should read “tubular skirt” (Line 8). 
Is the tubular fence or the tubular skirt can be attached to the bottom pate of the yoke (Lines 7–10).
Claim 3 requires additional clarification of the following:
Does the bottom plate or the cylinder have an aperture?  Lines 4–5.
Is the ring–-shaped slit or the bottom plate of the yoke surrounding the aperture (Lines 7–9).
The language “the slit is opposed to a lower end of the skirt” is not clearly worded.  Line 10.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Clifford (USPN 2105681), Kajitani (USPN 6494229 B2) and Motoya (JP 2013189864 A) disclose a steam valve that has a valve housing, cover, cylinder, valve stem, piston rod and coupling, McKee (USPN 0863084) discloses a steam valve that has a valve housing, cylinder, valve stem, piston rod and coupling, Witt (USPN 4569370) discloses a steam valve that has a valve housing, cover, cylinder, valve stem and piston rod, Forte et al. (USPN 10816102 B2) a valve housing, cover, valve stem and coupling and Platt (USPN 4383553).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753